Title: From James Madison to Thomas Jefferson, 4 August 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Aug. 4. 1806

The inclosed letters from Cathcart & Mellimelli explain the unexpected & perplexing determination of the latter with respect to the Franklin.  The least evil left to our choice has been thought to be that of chartering a vessel at Boston.  Cathcart has accordingly been instructed to do so.  It has been thought proper also to take advantage of a vessel going from Alexa. to Boston, for sending the Guns & other articles excluded from the Franklin, wch. may now accompany the other presents for the Bey.  I have not yet heard from the Mayor of N. York on the subject of the refractory members of the Tunisian Suite.  I wish there may not be some serious difficulty in the use of compulsion, or some room for criticizing the legality of it.  I inclose also two letters from P. Edwards which throw much light on the state of things at N. York as connected with the late trials of S. & O.  They give a very favorable idea at the same time of his own honest & stedfast attachment to the Administration.  The letters on their return will find me in Orange.  I have recd. from Sanford a short letter stating the result of the trials, without adding any explanations.  I have requested of him such a statement as will shew the grounds on which the jury is understood to have given their verdict; with a view to the aid it may furnish in explaining the transaction to our foreign Ministers.  I should have been glad to receive it for that purpose before my departure, but cannot now expect it.
I have been detained here several days longer than I apprehended, by an unavoidable delay in some private arrangements.  I calculate on being enabled by the mail of this evening to start tomorrow, or at furthest the morning after; beyond which nothing will detain me but some obstacle wholly unforeseen.
The inclosed recommendations of G. Taylor to be Consul at St. Thomas’s have just been handed to me.  One question to be decided in the case is whether it be expedient to make any appt. at this time, which may seem to favor the trade to St. Domingo thro a Danish Island.  On one hand, as the law agst. a direct trade has gone beyond our legal obligations, and the trade will certainly go on indirectly thro other merchants, if not thro’ ours, it may seem not unfair that ours should reap the harvest.  On the other, France is ready to espy every measure not congenial with the law past, and may unseasonably be roused by that of appointing a Consul as proposed.  Turreau as you will see by his letter inclosed has already, tho’ probably out of mere diplomatic activity, interposed a representation agst. the supposed trade circuitously carried on with St. Domingo.  I have not answered his letter because I think it questionable whether it ought to be answered, as the letter proceeds on the false ground that the Act of Congs. was due to the rights of France.  It will be observed also that he specifies no particular instance of an evasion of the law, nor even of the mode or channel used for the purpose. 
I have recd yours of  & shall bring your Cloak.  The drouth here continues with at least equal severity, as with you.  Yours most respectfully

James Madison

